Citation Nr: 1401261	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-17 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than August 16, 2011, for the grant of special monthly compensation benefits (SMC) based on the need for aid and attendance. 


REPRESENTATION

Appellant represented by:	Javier A. Centonzio, Attorney


ATTORNEY FOR THE BOARD

C. Eckart, Counsel






INTRODUCTION

The Veteran had active service from October 1969 to October 1971. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision review officer (DRO) decision by the Department of Veterans Affairs (VA) Muskogee, Oklahoma Regional Office (RO) that granted entitlement to SMC based on the need for aid and attendance and assigned an effective date of August 16, 2011, for this grant. 

The RO is noted to have deferred further adjudication regarding an issue of entitlement to a SMC based on housebound status pending resolution of this effective date issue presently before the Board, and notified the Veteran of this deferral in a November 2012 letter.  This matter is referred to the RO to address further in light of the resolution of the effective date issue in this decision.  

The Veteran has withdrawn a notice of disagreement (NOD) with the RO's May 2012 rating decision that adjudicated the Veteran as incompetent for the purpose of handling VA benefits.  After receiving a letter in November 2012 from the RO requesting clarification as to whether he wished to pursue an appeal of this matter, the Veteran's representative withdrew this NOD in a November 2013 brief.  Thus this issue is not before the Board.  


FINDINGS OF FACT

1.  The Veteran sought aid and attendance benefits in a January 31, 2011 claim; this claim was denied in an April 2011 rating decision and after the Veteran filed a NOD in June 2011 with the denial of this claim, the RO via a March 2012 DRO decision granted entitlement to SMC based on aid and attendance, assigning a date of entitlement on August 16, 2011, the date it determined it was factually ascertainable that the Veteran met the criteria for an award of aid and attendance.

2.  The Veteran has timely appealed the August 16, 2011 effective date assigned for entitlement to SMC by the March 2012 DRO decision, thus he has continuously prosecuted the appeal dating back to the original claim of January 31, 2011.  

3.  It is factually ascertainable that the Veteran met the criteria for an award of aid and attendance benefits on as early as a June 2009 VA examination which showed that he required assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment due to his PTSD symptoms.  


CONCLUSION OF LAW

The criteria for an earlier effective date of January 31, 2011, but no earlier, for the award of special monthly compensation based on the need for aid and attendance have been met. 38 U.S.C.A. §§ 1114(l), 1502, 1521, 5103, 5103A, 5107, 5110, 5111 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.351, 3.352, 3.400, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable disposition in the decision below, any additional notice or development would not result in a more favorable result for the Veteran or be of assistance to this inquiry.  Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran via his representative has specifically requested an effective date for SMC based on the need for aid and attendance be assigned as of January 31, 2011, the date he filed an original claim for this benefit.  He has continuously prosecuted this claim after it was denied in an April 2011 rating.  After he filed a NOD in June 2011, the RO, via a March 2012 DRO decision, granted entitlement to SMC; he appealed the August 16, 2011 effective date assigned.  The RO assigned the effective date currently in effect based on the August 16, 2011 date of a VA treatment record which revealed evidence of the Veteran complaining of nightmares and poor sleep and reportedly not taking a shower, with a disheveled appearance and body odor noted.  He is in receipt of the SMC based solely on service connected PTSD symptoms.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  With specific respect to claims for aid and attendance benefits, 38 C.F.R. § 3.401(a)(2) states that, except as provided in § 3.400(o)(2), the effective date for these benefits shall be the date of the receipt of the claim or the date that entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(2) states that the effective date for increased ratings claims may be extended back to the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date is the date of the receipt of the claim. 

Thus, if the increase occurred more than one year prior to the claim, the increase is effective the date of the claim for increase.  Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98. The Federal Circuit recently reaffirmed that "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  

Although the criteria for SMC contemplates various disability circumstances that require aid and attendance (such as blindness or requiring nursing home care), the criteria pertinent in this matter requires the Veteran to have a factual need for regular aid and attendance of another person because of his psychiatric disability of PTSD to qualify for SMC.  See 38 U.S.C.A. §§ 1114(l), 1502, 1521; 38 C.F.R. §§ 3.350(b)(3), 3.351(b).

Pertinent factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996). It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present." Turco, 9 Vet. App. at 224. 

The evidence reveals that as early as a June 2009 VA examination, the Veteran showed signs of neglecting his appearance and hygiene on mental status examination, with a history of forgetting to turn off the stove when cooking and requiring his wife to accompany him anywhere outside the home due to panic attacks.  Prior to this time, his symptoms did not appear to be as severe, and he was not shown to be requiring constant accompaniment outside the home.  Additional evidence after June 2009, leading up to and continuing after the January 31, 2011 claim include lay and medical evidence from May 2010, September 2010, January 2011 and February 2011, which in totality show the Veteran's PTSD symptoms resulted in issues such as getting lost if he went outside alone, forgetting to turn off the stove and requiring constant reminders and assistance from his wife to perform simple hygiene functions and take his medications.  

Such evidence establishes that he has required assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment since June 2009.  As this has been the case since more than a year prior to the January 31, 2011 original claim, an effective date for SMC based on the need for aid and attendance is warranted as of the date of the original claim.  The Board notes that this constitutes a full grant of benefits sought, as this is effective date that was requested by his representative in the November 2013 brief.  


ORDER

An effective date of January 31, 2011, for the award of special monthly compensation based on the need for aid and attendance is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


